Court of Appeals
of the State of Georgia

                                                              ATLANTA, April 26, 2019

The Court of Appeals hereby passes the following order

A19D0431. DANIEL COBBLE v. GEORGIA DEPARTMENT OF CORRECTIONS
    INMATE AFFAIRS et al. .


     Upon consideration of the Application for Discretionary Appeal, it is ordered that it be

hereby DENIED.


LC NUMBERS:

NONE




                                      Court of Appeals of the State of Georgia
                                           Clerk's Office, Atlanta, April 26, 2019.

                                           I certify that the above is a true extract from the minutes
                                      of the Court of Appeals of Georgia.

                                           Witness my signature and the seal of said court hereto
                                      affixed the day and year last above written.

                                                                         , Clerk.